DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. (“Thomson”, US 2014/0379587 A1, on the record) in view of Shaw et al. (“Shaw”, US .
 	1) Regarding claim 15, Thomson discloses, in ¶0053-54, the concept of detecting a supervisor’s communication device (corresponding to a portable device) via presence detection features and providing data center content based on the detection to an interactive wallboard. While Thomson does disclose the wallboard as a television, however it has been known that television can be configured to interact based on presence/proximity detection. For example, Shaw discloses, in ¶0178, the concept of using presence/proximity detection between a personal device and a television with proximity detection features. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using presence/proximity detection between a personal device and a television with proximity detection features as taught by Shaw, into the system as taught by Thomson with the motivation to enhance the device interaction features of the system. 	Thomson and Shaw teach a method of automatically outputting contact center data from a portable computer system to a proximity enabled  television (Thomson: ¶0054-55), wherein said portable computer system and said proximity enabled display device television each comprising a proximity beacon technology system and each operable to communicate wirelessly (Shaw discloses, in ¶0048, the concept of using Bluetooth technology. Want discloses, in ¶0003; ¶0019-21 with reference to Fig. 1, the concept of using Bluetooth beacon signal communication between devices to enable detection features. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using Bluetooth beacon signal communication between devices to enable detection features as taught by Want, into the system as taught by Thomson and Shaw, with the motivation , wherein said portable computer system comprising a processor (Want: ¶0043-44) and a memory device coupled to said processor (Want: ¶0043-44), the method comprising: 	said portable computer system utilizing its proximity beacon technology system to communicate with said proximity enabled television when in proximity of detection by said proximity beacon technology system of said proximity enabled  television (Shaw: ¶0178); and 	if said proximity enabled television is detected in proximity to said portable computer system, said portable computer system automatically outputting said contact center data to said proximity enabled television (Thomson, in another embodiment, discloses, in ¶0057, the concept of detecting of using presence features to customize a contact center’s display data (corresponding to automatically outputting contact center data). At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of detecting of using presence features to customize a contact center’s display data with the motivation to enhance the interaction features of the system); and 	said proximity enabled television receiving said contact center data from said portable computer system (Thomson: ¶0054-55) and displaying a graphical user interface (Shaw: ¶0178) comprising at least a portion of said received contact center data (Thomson: ¶0054-55; ¶0057). 	2) Regarding claim 16, Thomson, Shaw and Want teach wherein said contact center data comprises statistics associated with a plurality of agents of said contact center (Thomson: ¶0055). 	3) Regarding claim 17, Thomson, Shaw and Want teach wherein said contact center data comprises daily sales of a plurality of agents of said contact center (Thomson: ¶0057). 	4) Regarding claim 18, Thomson, Shaw and Want teach wherein said portable computer system comprises a tablet computing device (Thomson: ¶0034). 	5) Regarding claim 19, Thomson, Shaw and Want teach wherein said portable computer system comprises a smartphone computing device (Thomson: ¶0034). 	6) Regarding claim 20, Thomson, Shaw and Want teach wherein said proximity beacon technology system of said proximity enabled television comprises Bluetooth Proximity Beacon technology (see analysis of the rejection of claim 15).
Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson in view of Want, and further view of Goodrich et al. (“Goodrich”, US 2020/0344446 A1, on the record), Chadaga (US 2017/0163725 A1, on the record) and Nagahiro et al. (“Nagahiro”, US 2020/0329190 A1). 	1) Regarding claim 8, Thomson and Want with the same motivation to combine as presented in the rejection of claim 15 teach method of automatically retrieving information among a supervisor (see analysis of the rejection of claim 15) and a plurality of agents (Thomson: ¶0034-35; ¶0042; Figs. 1-7), wherein said supervisor has associated therewith a supervisor computer system (see analysis of the rejection of claim 15, with regard to the portable computer system of claim 15 corresponding to the claim supervisor computer system) comprising a proximity beacon technology system (see analysis of the rejection of claim 15) and wherein each agent has associated therewith an agent computer system (Thomson: ¶0042). 	 	As per the limitation each agent has associated therewith the agent computer system and an electronic device. 	Goodrich discloses, in ¶0036-44 with reference to Figs. -1a, the concept of providing an agent with a videophone 100 that may connected into the agent’s computer system’s port connection. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing an agent with a videophone 100 that may connected into the agent’s computer system’s port connection as taught by Goodrich, into the system as taught by Thomson and Want, with the motivation to enhance the interaction features of the system. 	 	 As per the limitation wherein the electronic device comprising: an electrical and physical interface operable to be coupled to a port of the agent computer system (Goodrich: ¶0044-45), a casing housing said interface (Goodrich: ¶0042; Fig. 1); a circuit board comprising circuitry housed within said casing (Goodrich illustrates, in Fig. 3, components that are known to comprise a circuit board connection configuration. Want discloses, in ¶0044, the concept of using a motherboard (corresponding to a circuit board) to provide interconnection between components. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a motherboard (corresponding to a circuit board) to provide interconnection between components, with the motivation to enhance the interconnection features of the system), wherein said circuitry receives control signals from the agent computer system over the interface and controls an illumination element (Goodrich discloses, in ¶0045, that the videophone may be connected to a computing system. Chadaga discloses, in ¶0048, the concept configuring a device that provides indications to be able to receive signals from a computing device to cause the indicator to output a corresponding indication. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept configuring a device that provides indications to be able to receive signals from a computing device to cause the indicator to output a corresponding indication, with the motivation to enhance the interconnection and interaction features of the system); the illumination element disposed on the casing and operable to produce a color that corresponds to a real-time status associated with said agent computer system (Goodrich: ¶0040; ¶0080), wherein said real-time status is determined by a processor of said agent computer system and information read by said processor from said agent computer system (Chadaga discloses, in ¶0048, that the indicators indicate a user’s current status (corresponding to real-time status)); and a proximity beacon technology system housed within said casing (Want discloses, in ¶0003; ¶0019-21 with reference to Fig. 1, the concept of using Bluetooth beacon signal communication between devices to enable detection features. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using Bluetooth beacon signal communication between devices to enable detection features. Furthermore, it is known to provide a video device with Bluetooth communication features, as disclosed by Nagahiro, in ¶0370; Fig. 6. Thus at the filing of invention it would have been obvious to a person of ordinary skill in the art to incorporate providing a Bluetooth beacon system into the videophone, with the motivation to enhance the communication features of the system), wherein said proximity beacon technology system operable to communicate with said proximity beacon technology system of the supervisor computer system (see analysis of the rejection of claim 15, with regard to the portable computer system of claim 15 corresponding to the claim supervisor computer system), wherein said casing of said electronic device is separate from said agent computer system (Goodrich: Fig. 1a), the method comprising: 	 	As per the limitation said supervisor computer system displaying its location in relation to a layout of a contact center. 	Page discloses, in ¶0065-68, the concept of determining and displaying location of devices within a data center. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of determining and displaying location of devices within a data center as taught by Page, into the system as taught by Thomson, Want, Chadaga and Nagahiro, with the motivation to enhance the interaction features of the system. 	As per the limitations: 	said supervisor computer system utilizing said proximity beacon technology system to communicate with any electronic devices respectively coupled to said agent computer systems that are in proximity of detection by said proximity beacon technology system of said supervisor computer system (Chadaga discloses, in ¶0036-39 with reference to Figs. 4-6, the concept of enabling an individual in a supervisor position (e.g., teacher) with a device that uses proximity detection to detect individual’s devices to permit monitoring of the individuals); and  	if any electronic devices respectively are detected in proximity to said supervisor computer system, said supervisor computer system displaying details of said agents associated with each of the detected electronic devices (Chadaga: ¶0036; Figs. 6, 9-12). 	2) Regarding claim 9, Thomson, Want, Goodrich, Nagahiro and Chadaga teach wherein said proximity beacon technology system of said the electronic device comprises Bluetooth Proximity Beacon technology (see analysis of the rejections of claims 8 and 15). 	3) Regarding claim 10, Thomson, Want, Goodrich, Nagahiro and Chadaga teach wherein said supervisor computer system (see analysis of the rejection of claim 15, with regard to the portable computer system of claim 15 corresponding to the claim supervisor computer system) comprising: 	a processor (see analysis of the rejection of claim 15); and 	a memory device coupled to said processor of said supervisor computer system (see analysis of the rejection of claim 15). 	4) Regarding claim 11, Thomson, Want, Goodrich, Nagahiro and Chadaga wherein said displaying details of said agents associated with each of the detected electronic devices comprises ranking said agents based on proximity signal strength of their corresponding detected electronic devices (Want discloses, in ¶0024, the concept of detecting a plurality of devices and subsequently displaying proximity ranking based on received signal strength. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of detecting a plurality of devices and subsequently displaying proximity ranking based on received signal strength, with the motivation to enhance the indication and communication features of the system). 	5) Regarding claim 12, Thomson, Want, Goodrich, Nagahiro and Chadaga teach wherein said supervisor computer system comprises a tablet computing device (Thomson: ¶0034).  	6) Regarding claim 13, Thomson, Want, Goodrich, Nagahiro and Chadaga teach wherein said supervisor computer system comprises a smartphone computing device (Thomson: ¶0034). 	7) Regarding claim 14, Thomson, Want, Goodrich, Nagahiro and Chadaga teach wherein said displaying details comprises displaying a graphical user interface of details of said agents associated with each of the detected electronic devices respectively (Chadaga: ¶0039; Thomson: ¶0047). 	8) Regarding claim 1, Thomson, Want, Goodrich, Nagahiro and Chadaga, with the same motivation to combine as presented in the rejection of claims 8 and 15, teach an electronic device (see analysis of the rejection of claim 8) comprising: 	an electrical and physical interface (see analysis of the rejection of claim 8) operable to be coupled to a port of a computer system (see analysis of the rejection of claim 8 with regard to the agent computer system of claim 8 corresponding to the claimed computer system), wherein said computer system comprises a processor (see analysis of the rejection of claim 10); 	a casing housing said interface (see analysis of the rejection of claim 8), wherein said casing of said electronic device is separate from said computer system (Goodrich: Fig. 1a); 	a circuit board comprising circuitry housed within said casing (see analysis of the rejection of claim 8), wherein said circuitry receives control signals from the computer system over the interface and controls an illumination element (see analysis of the rejection of claim 8); 	the illumination element disposed on the casing (see analysis of the rejection of claim 8) and operable to produce a color that corresponds to a real-time status associated with said computer system (see analysis of the rejection of claim 8), wherein said real-time status is determined by said processor and information read by said processor from said computer system (see analysis of the rejection of claim 8); and 	a proximity beacon technology system housed within said casing  (see analysis of the rejection of claim 8), wherein said proximity beacon technology system operable to communicate with a second proximity beacon technology system  (see analysis of the rejection of claim 8, with regard to the supervisor computer system corresponding to the second proximity beacon technology system) externally located to said electronic device  (see analysis of the rejection of claim 8; Want: Fig. 1; Nagahiro: Fig. 6), said proximity beacon technology system operable to trigger an automatic process when detected (see analysis of the rejection of claim 8). 	9) Regarding claim 2, Thomson, Want, Goodrich, Nagahiro and Chadaga teach wherein said proximity beacon technology system comprises Bluetooth Proximity Beacon technology (see analysis of the rejection of claims 8 and 15). 	10) Regarding claim 3, Thomson, Want, Goodrich, Nagahiro and Chadaga teach wherein said second proximity beacon technology system externally located to said electronic device is housed within a second electronic device (see analysis of the rejection of claim 8 with regard to the supervisor computer system corresponding to the second proximity beacon technology system) comprising: 	a processor (see analysis of the rejection of claim 15); and 	a memory device coupled to said processor of said second electronic device (see analysis of the rejection of claim 15). 	11) Regarding claim 4, Thomson, Want, Goodrich, Nagahiro and Chadaga teach wherein said second electronic device comprises a tablet computing device (Thomson: ¶0034). 	12) Regarding claim 5, Thomson, Want, Goodrich, Nagahiro and Chadaga teach wherein said second electronic device comprises a smartphone computing device (Thomson: ¶0034). 	13) Regarding claim 6, Thomson, Want, Goodrich, Nagahiro and Chadaga teach wherein said automatic process is performed by said second electronic device (Chadaga: ¶0036; Figs. 6, 9-12). 	14) Regarding claim 7, Thomson, Want, Goodrich, Nagahiro and Chadaga teach wherein said real-time status represents a characteristic of an agent using said computer system (Thomas: ¶0047 with regard to the great work indication).
Response to Arguments
Applicant’s arguments filed 10/20/2021 are moot because the new ground of rejection does not rely on any combination of prior art references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 7598928 B1, Bluetooth integrated features. 	US 20130127904 A1, automatically displaying content based on location proximal detection features. 	US 20160323708 A1, beacon location features.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684